— Appeal from order dated September 29, 1938, denying plaintiff’s motion to strike out paragraphs 4 to 16, inclusive, of the answer; and from order dated October 26, 1938, on reargument of said motion, adhering to the original decision and denying plaintiff’s further motion for a separate trial to determine the validity of the defenses contained in paragraphs 4 to 16, inclusive, of the answer. Order dated October 26, 1938, affirmed, with ten dollars costs and disbursements. Appeal from order dated September 29, 1938, dismissed. No opinion. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.